   Case 2:20-cv-03871-WDK-JC Document 17 Filed 12/28/20 Page 1 of 1 Page ID #:70

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

 Case No.       2:20-cv-03871-WDK-JC                             Date      December 28, 2020
 Title          G & G Closed Circuit Events, LLC v. Julieta Guerrero et al




 Present        The Honorable William D. Keller, United States District Judge
                Patricia Gomez                                           None
                 Deputy Clerk                                        Court Reporter

       Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                     None                                                  None
 Proceedings:          (In Chambers) ORDER TO SHOW CAUSE

      In light of the Default by Clerk entered November 23, 2020, the Court, on its own
motion, ORDERS plaintiff to show cause in writing no later than January 28, 2021
why this action should not be dismissed for lack of prosecution. As an alternative to a
written response by plaintiff, the Court will consider the filing of a Request for Entry of
Default Judgment (Fed. R. Civ. P. 55(b)) on or before that date.

      It is plaintiff's responsibility to respond promptly to all Orders and to prosecute the
action diligently. If necessary, plaintiff must also pursue Rule 55 remedies promptly
upon the default of any defendant.

      No oral argument on this matter will be heard unless ordered by the Court. The
Order will stand submitted upon the filing of a responsive pleading or motion on or
before the date upon which a response by plaintiff is due.

         IT IS SO ORDERED.
                                                                                      :


                                                    Initials of Preparer              PG




CV 90 (06/04)                        CIVIL MINUTES - GENERAL                               Page 1 of 1
